Simmons, C. J.
1. Where one enters into a written contract with another, the agreements and “understandings” concerning representations made by one of the parties to the other before the signing of the contract are presumed to be incorporated therein, and parol evidence is not admissible to vary or change the terms of the contract.
2. Where a party to a written contract alleges in her petition to rescind that certain representations, not embodied in the contract, were made by the agent of the other party (a corporation) in order to induce her to sign the same, she can not have it rescinded on account of such representations, when on the back of the contract which was delivered to her is this printed stipulation: “The company shall be bound by and responsible for only such statements as are contained in this contract, and no officer or agent of this company, general, special, or State agent, has any authority to promise a loan or to bind the company by any promise, representation, or other statement not contained in this contract.”
3. Where a petition brought to rescind such a contract as above described alleges that the corporation ratified the acts of its agent by receiving some of the money collected by him through false representations, and does not allege that the corporation had full knowledge of all the facts when the the money was received, it does not show a ratification.

Judgment affirmed.


All the Justices concur.